Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/15/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 18, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al., US Pub 2021/0352745 (hereinafter “Yang”).
Regarding claim 1
Yang discloses a method for wireless communication by a user equipment (UE) (“FIG. 14 illustrates random access procedures. FIG. 14(a) illustrates the contention-based random access procedure, and FIG. 14(b) illustrates the dedicated random access procedure.” [0158]; Figs. 14(a), 14(b)), the method comprising:
receiving, from a base station (BS) (i.e. “BS” in Figs. 14(a), 14(b)), a plurality of synchronization signal blocks (SSBs), each SSB associated with a different transmit beam of the BS (“When the UE attempts initial access to the BS, the UE may align beams with the BS based on an SSB. For example, the UE performs SSB detection and then identifies a best SSB. Subsequently, the UE may transmit an RACH preamble in PRACH resources linked/corresponding to the index (i.e., beam) of the best SSB. The SSB may also be used for beam alignment between the BS and the UE even after the initial access.” [0149] and furthermore “FIG. 12 illustrates exemplary multi-beam transmission of SSBs.” [0143]; “Referring to FIG. 10, an SSB may be transmitted periodically by beam sweeping. In this case, SSB indexes are implicitly linked to SSB beams. An SSB beam may be changed on an SSB (index) basis or on an SS (index) group basis. In the latter, the same SSB beam is maintained in an SSB (index) group. That is, the transmission beam direction of an SSB is repeated for a plurality of successive SSBs.” [0144]); and
transmitting a random-access preamble on a first random access channel (RACH) occasion (“When the UE needs random access, the UE transmits an RACH preamble to the BS as in step 1. The BS may identify each RACH preamble by a time/frequency resource (RACH occasion (RO)) in which the RACH preamble is transmitted, and a preamble index (PI).” [0165]) associated with a first SSB of the plurality of SSBs (“Different SSBs may be configured to correspond to ROs that are consecutively mapped and/or allocated in the time domain.” [0221]), wherein the first RACH occasion is one of a plurality of RACH occasions associated with the plurality of SSBs, wherein the first RACH occasion is selected based on measurements (e.g. RSRP measurement) of the plurality of SSBs (“the specific RO may be an RO corresponding to one randomly selected SSB, an earliest RO in a time domain after reception of a random access channel (RACH) configuration in system information, or an earliest RO in the time domain after RSRP measurement of the at least one detected SSB.” [0009], wherein the first SSB is associated with a first number (i.e. “number of time resources A0”) of the plurality of RACH occasions and a second SSB of the plurality of SSBs is associated with a second number (i.e. “number of time resources A1”) of the plurality of RACH occasions, wherein the first number is different than the second number (“When RO mapping and/or allocation is performed in one or more of the proposed methods, i) the number of time resources (e.g. S-groups) to which ROs are mapped and/or allocated within a specific time period may be set differently for each SSB. For example, let the number of time resources in which the UE may attempt LBT for one SSB be denoted by A. Then, A0 for SSB #0 and A1 for SSB #1 may be different from each other.” [0223]).

Regarding claim 11
Yang discloses a method for wireless communication by a base station (BS) (“FIG. 14 illustrates random access procedures. FIG. 14(a) illustrates the contention-based random access procedure, and FIG. 14(b) illustrates the dedicated random access procedure.” [0158]; Figs. 14(a), 14(b)) , the method comprising:
transmitting a plurality of synchronization signal blocks (SSBs), each SSB associated with a different transmit beam of the BS (“FIG. 12 illustrates exemplary multi-beam transmission of SSBs.” [0143]; “Referring to FIG. 10, an SSB may be transmitted periodically by beam sweeping. In this case, SSB indexes are implicitly linked to SSB beams. An SSB beam may be changed on an SSB (index) basis or on an SS (index) group basis. In the latter, the same SSB beam is maintained in an SSB (index) group. That is, the transmission beam direction of an SSB is repeated for a plurality of successive SSBs.” [0144]); and
receiving, from a user equipment (UE) (i.e. “UE” in Figs. 14(a), 14(b)), a random-access preamble on a first random access channel (RACH) occasion associated with a first SSB of the plurality of SSBs (“When the UE needs random access, the UE transmits an RACH preamble to the BS as in step 1. The BS may identify each RACH preamble by a time/frequency resource (RACH occasion (RO)) in which the RACH preamble is transmitted, and a preamble index (PI).” [0165]), wherein the first RACH occasion is one of a plurality of RACH occasions associated with the plurality of SSB (“Different SSBs may be configured to correspond to ROs that are consecutively mapped and/or allocated in the time domain.” [0221])s, wherein the first SSB is associated with a first number (i.e. “number of time resources A0”) of the plurality of RACH occasions and a second SSB of the plurality of SSBs is associated with a second number (i.e. “number of time resources A1”) of the plurality of RACH occasions, wherein the first number is different than the second number (“When RO mapping and/or allocation is performed in one or more of the proposed methods, i) the number of time resources (e.g. S-groups) to which ROs are mapped and/or allocated within a specific time period may be set differently for each SSB. For example, let the number of time resources in which the UE may attempt LBT for one SSB be denoted by A. Then, A0 for SSB #0 and A1 for SSB #1 may be different from each other.” [0223]).

Regarding claim 18
Yang discloses A user equipment (UE) (“first wireless device 100” in Fig. 20; [0291-0292]) comprising: 
a memory (“memory 104” in Fig. 20; [0292]); and 
a processor (“processor 102” in Fig. 20; [0292]) coupled to the memory, wherein the memory and the processor are configured to: 
receive, from a base station (BS) , (“second wireless device 100” in Fig. 20; [0292]) a plurality of synchronization signal blocks (SSBs), each SSB associated with a different transmit beam of the BS; and 
transmit a random access preamble on a first random access channel (RACH) occasion associated with a first SSB of the plurality of SSBs, wherein the first RACH occasion is one of a plurality of RACH occasions associated with the plurality of SSBs, wherein the first RACH occasion is selected based on measurements of the plurality of SSBs, wherein the first SSB is associated with a first number of the plurality of RACH occasions and a second SSB of the plurality of SSBs is associated with a second number of the plurality of RACH occasions, wherein the first number is different than the second number.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 18 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 26
Yang discloses a base station (BS) (“second wireless device 200” in Fig. 20; [0291];[0293]) comprising:
a memory (“memory 204” in Fig. 20; [0293]); and
a processor (“processor 202” in Fig. 20; [0293]) coupled to the memory, wherein the memory and the processor are configured:
transmitting a plurality of synchronization signal blocks (SSBs), each SSB associated with a different transmit beam of the BS; and
receiving, from a user equipment (UE), a random-access preamble on a first random access channel (RACH) occasion associated with a first SSB of the plurality of SSBs, wherein the first RACH occasion is one of a plurality of RACH occasions associated with the plurality of SSBs, wherein the first SSB is associated with a first number of the plurality of RACH occasions and a second SSB of the plurality of SSBs is associated with a second number of the plurality of RACH occasions, wherein the first number is different than the second number.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 26 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-6, 12, 13, 19-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in view of Li et al. US Pub 2021/0274561 (hereinafter “Li”). 
Regarding claim 2
Yang previously discloses the method of claim 1, 
Yang does not specifically teach wherein each of the plurality of SSBs is associated with a corresponding weight parameter, wherein a number of the plurality of RACH occasions with which a given SSB is associated is based on the corresponding weight parameter of the given SSB.
In an analogous art, Li discloses wherein each of the plurality of SSBs is associated with a corresponding weight parameter (i.e. “the number of RO resources corresponding to each SSB” as a SSB grouping/weighting parameter), wherein a number of the plurality of RACH occasions with which a given SSB is associated is based on the corresponding weight parameter of the given SSB (“In the embodiment, multiple SSBs may be grouped and at most one SSB in each SSB group to be sent may be sent to the UE, so that each SSB in the SSB groups can correspond to an RO resource, that is, the number of RO resources corresponding to each SSB is increased, and thus the utilization rate of RO resources is improved, and the success rate of RA of the UE is improved.” [0128]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method for transmitting and receiving signals, in which a random access procedure is efficiently performed in a wireless communication system to include Li’s Random Access (RA) configuration method, in order to categorize SSBs into different groups using a weighting rule (Li [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s Random Access (RA) configuration method into Yang’s method for transmitting and receiving signals since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Yang, as modified by Li, previously discloses the method of claim 2, 
Li further discloses further comprising receiving from the BS an indication of the corresponding weight parameter for each of the plurality of SSBs (“In the embodiment, an SSB sent by the base station may be received and detected, a primary SSB in an SSB group corresponding to the detected SSB may be determined, indication information sent by a base station may be received and an SSB to be sent by the base station may be determined based on the indication information. Then, the number of SSBs corresponding to preambles in each RO that and the number of ROs under the FDM may be received from the base station, corresponding RO and preamble of the primary SSB may be determined based on the SSB to be sent by the base station, the position of the primary SSB in the SSB to be sent by the base station, the number of SSBs corresponding to the preambles in each RO and the number of ROs under the FDM” [0184]).

Regarding claim 4
Yang, as modified by Li, previously discloses the method of claim 2, 
Li further discloses further comprising selecting the corresponding weight parameter for each of the plurality of SSBs at the UE (“After a primary SSB is selected from each SSB group, the indication information may be sent to the UE to indicate the primary SSB in the SSB group to be sent, such that the UE may know based on the indication information which SSBs are to be sent.” [0116] and furthermore “The determining and sending module 116 is configured to, before the grouping and selecting module 111 groups the multiple SSBs and selects the primary SSB from each SSB group, determine the grouping rule and the primary SSB selecting rule and send the grouping rule and the primary SSB selecting rule to the UE.” [0193].

Regarding claim 5
Yang, as modified by Li, previously discloses the method of claim 4, 
Li further discloses wherein the selecting is performed based on a rule configured at the UE (“before the multiple SSBs are grouped and the primary SSB is selected from each SSB group, the method may further include that a grouping rule and a primary SSB selecting rule are defaulted, or the method may also include that a grouping rule and a primary SSB selecting rule are determined and the grouping rule and the primary SSB selecting rule are sent to UE.” [0078]).

Regarding claim 6
Yang, as modified by Li, previously discloses the method of claim 4, 
Li further discloses wherein the selecting is performed as a function of one or more of an identified deployment scenario of the BS (“In the embodiment, multiple SSBs may be grouped and one primary SSB may be selected from each SSB group by using a default grouping rule as the grouping rule and a default SSB selecting rule as the primary SSB selecting rule. Alternatively or additionally, the base station may determine the grouping rule and the primary SSB selecting rule adaptively and send the grouping rule and the primary SSB selecting rule to the UE.” [0197]), a total number of the plurality of SSBs, or indices of the plurality of SSBs.

Regarding claim 12
The method of claim 11, wherein each of the plurality of SSBs is associated with a corresponding weight parameter, wherein a number of the plurality of RACH occasions with which a given SSB is associated is based on the corresponding weight parameter of the given SSB.
The scope and subject matter of method claim 12 are similar to the scope and subject matter of the method as claimed in claim 2. Therefore method claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The method of claim 12, further comprising transmitting to the UE an indication of the corresponding weight parameter for each of the plurality of SSBs.
The scope and subject matter of method claim 13 are similar to the scope and subject matter of the method as claimed in claim 3. Therefore method claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 19
The UE of claim 18, wherein each of the plurality of SSBs is associated with a corresponding weight parameter, wherein a number of the plurality of RACH occasions with which a given SSB is associated is based on the corresponding weight parameter of the given SSB.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 19 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 20
The UE of claim 19, wherein the memory and the processor are further configured to receive from the BS an indication of the corresponding weight parameter for each of the plurality of SSBs.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 20 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 21
The UE of claim 19, wherein the memory and the processor are configured to select the corresponding weight parameter for each of the plurality of SSBs at the UE.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 21 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 22
The UE of claim 21, wherein the selecting is performed based on a rule configured at the UE.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 22 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 23
The UE of claim 21, wherein the selecting is performed as a function of one or more of an identified deployment scenario of the BS, a total number of the plurality of SSBs, or indices of the plurality of SSBs.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 23 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 27
	The BS of claim 26, wherein each of the plurality of SSBs is associated with a corresponding weight parameter, wherein a number of the plurality of RACH occasions with which a given SSB is associated is based on the corresponding weight parameter of the given SSB.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 27 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Regarding claim 28
The BS of claim 27, wherein the memory and the processor are further configured to transmit to the UE an indication of the corresponding weight parameter for each of the plurality of SSBs.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 28 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Claims 7-10, 14-17, 24, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in view of Lei et al. Foreign Patent CN111866892 (hereinafter “Lei”). 
Regarding claim 7
Yang previously discloses the method of claim 1, 
Yang does not specifically teach wherein all UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs.
In an analogous art, Lei discloses wherein all UEs in a cell of the BS (i.e. “the coverage area of the cell to which the UE belongs”) associate the plurality of RACH occasions with the plurality of SSBs (“determining a corresponding RO subset according to the geographic area where the UE is located, wherein the coverage area of the cell to which the UE belongs is divided into a plurality of geographic areas which are not overlapped with one another, the RO corresponding to the cell to which the UE belongs is divided into a plurality of different RO subsets in frequency, the number of the RO subsets is the same as that of the geographic areas, and the different geographic areas correspond to the RO subsets at different frequency positions; sending the Msg1 to a base station on the RO subset, and therefore the base station distinguishes the Msg1 sent by the UE on different time domains RO according to the frequency position corresponding to the RO subset. The method disclosed in the present invention can ensure that a base station can distinguish Msg1 sent by a UE on ROs at different time domain positions so as to determine SSBs associated with different ROs and ensure that RA-RNTIs calculated by the UE and the base station are consistent.” [0086]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method for transmitting and receiving signals, in which a random access procedure is efficiently performed in a wireless communication system to include Lei’s Random access implementation method, in order to determine a corresponding RO subset according to the cell coverage area where the UEs are located (Lei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lei’s Random access implementation method into Yang’s method for transmitting and receiving signals since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Yang previously discloses the method of claim 1,
 Yang does not specifically teach wherein a first set of UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs, and a second set of UEs in the cell of the BS associate a second plurality of RACH occasions but not the first plurality of RACH occasions with the plurality of SSBs.
In an analogous art, Lei discloses wherein a first set of UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs, and a second set of UEs in the cell of the BS associate a second plurality of RACH occasions but not the first plurality of RACH occasions with the plurality of SSBs (“determining a corresponding RO subset according to the geographic area where the UE is located, wherein the coverage area of the cell to which the UE belongs is divided into a plurality of geographic areas which are not overlapped with one another, the RO corresponding to the cell to which the UE belongs is divided into a plurality of different RO subsets in frequency, the number of the RO subsets is the same as that of the geographic areas, and the different geographic areas correspond to the RO subsets at different frequency positions; sending the Msg1 to a base station on the RO subset, and therefore the base station distinguishes the Msg1 sent by the UE on different time domains RO according to the frequency position corresponding to the RO subset. The method disclosed in the present invention can ensure that a base station can distinguish Msg1 sent by a UE on ROs at different time domain positions so as to determine SSBs associated with different ROs and ensure that RA-RNTIs calculated by the UE and the base station are consistent.” [0086]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method for transmitting and receiving signals, in which a random access procedure is efficiently performed in a wireless communication system to include Lei’s Random access implementation method, in order to determine a corresponding RO subset according to the cell coverage area where the UEs are located (Lei [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lei’s Random access implementation method into Yang’s method for transmitting and receiving signals since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Yang, as modified by Lei, previously discloses the method of claim 8,
Yang further discloses wherein the plurality of RACH occasions and the second plurality of RACH occasions are not contiguous with one another in frequency or time (“To allocate ROs to each SSB, an RO group including a plurality of R ROs located in different time domains (and in the same frequency resource domain) may first be defined. The R ROs of one RO group may or may not be contiguous with each other in the time domain.” [0199]).

Regarding claim 10
Yang, as modified by Lei, previously discloses the method of claim 8, 
Yang further discloses wherein the plurality of RACH occasions and the second plurality of RACH occasions are contiguous with one another in frequency or time (“To allocate ROs to each SSB, an RO group including a plurality of R ROs located in different time domains (and in the same frequency resource domain) may first be defined. The R ROs of one RO group may or may not be contiguous with each other in the time domain.” [0199]).

Regarding claim 14
The method of claim 11, wherein all UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of method claim 14 are similar to the scope and subject matter of the method as claimed in claim 7. Therefore method claim 14 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 15
The method of claim 11, wherein a first set of UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs, and a second set of UEs in the cell of the BS associate a second plurality of RACH occasions but not the first plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of method claim 15 are similar to the scope and subject matter of the method as claimed in claim 8. Therefore method claim 15 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 16
The method of claim 15, wherein the plurality of RACH occasions and the second plurality of RACH occasions are not contiguous with one another in frequency or time.
The scope and subject matter of method claim 16 are similar to the scope and subject matter of the method as claimed in claim 9. Therefore method claim 16 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 17
The method of claim 15, wherein the plurality of RACH occasions and the second plurality of RACH occasions are contiguous with one another in frequency or time.
The scope and subject matter of method claim 17 are similar to the scope and subject matter of the method as claimed in claim 10. Therefore method claim 17 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 24
The UE of claim 18, wherein all UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 24 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 25
The UE of claim 18, wherein a first set of UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs, and a second set of UEs in the cell of the BS associate a second plurality of RACH occasions but not the first plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 25 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 29
The BS of claim 26, wherein all UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 29 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 30
The BS of claim 26, wherein a first set of UEs in a cell of the BS associate the plurality of RACH occasions with the plurality of SSBs, and a second set of UEs in the cell of the BS associate a second plurality of RACH occasions but not the first plurality of RACH occasions with the plurality of SSBs.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 30 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411             

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411